Powell, J.
The sole exception is to the overruling of a motion for a new trial. There is no legal brief of the evidence. What purports to be a . brief of the evidence is fatally defective in two respects: it is not abridged, but consists of the full stenographic report of the oral testimony (that which was excluded as well as that which was admitted', together with a statement of objections of counsel and rulings of the court), to which has been added a full verbatim copy of the interrogatories and answers, and of the documentary exhibits thereto; also it is not approved by the trial judge. The assignments of error can not be considered. Civil Code, §5488; Madison v. State, 4 Ga. App. 218 (60 S. E. 1068). Judgment affirmed.